Citation Nr: 0500180	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California.


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to April 
1971, November 1990 to July 1991, and June 1994 to September 
2000.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted the veteran's claim for entitlement 
to service connection for hypertension with a 10 percent 
disability rating.  The veteran has appealed this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a June 2004 rating decision, the RO granted service 
connection for hypertensive heart disease with a 30 percent 
disability rating.  That issue is not on appeal.  


FINDING OF FACT

The veteran's service connected hypertension is manifested by 
blood pressure readings of 114/78, 140/98, 140/80, and 112/68 
in 2003, and a reading of 160/90 (standing) at his March 2004 
VA examination.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2001, which informed him of 
the requirements to successfully seek service connection, for 
the diabetes claim, advised the veteran of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claims to the RO, and August 2004, 
which asked him to submit any additional information 
pertaining to his appeal for an increased rating.  The timing 
and content of the July 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 8-2003 (38 U.S.C. § 5103(a) does not 
require VA to send a new notice letter to inform the claimant 
of the information and evidence necessary to substantiate a 
claim when an issue has been raised for the first time in the 
notice of disagreement).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records.  The veteran has not indicated the existence 
of additional relevant records that the RO failed to obtain.  
Further, in September 2004, he informed the RO that he had no 
other evidence to submit.  Thus, VA has assisted the veteran 
to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In August 2001 and March 2004, the veteran 
was provided with VA medical examinations, performed under 
contract by QTC Medical Services.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  

II.  Increased initial evaluation - Hypertension

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
claimant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  As in this case, when the 
veteran's disability rating claim has been in continuous 
appellate status since the original grant of his claim, the 
evidence to be considered includes all evidence proffered in 
support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the claimant's favor.  38 
C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's service medical records show blood pressure 
readings of 132/76 in April 1991, 120/68 in August 1994, 
141/71 in July 1998, 144/100 in January 1999, 148/87 in 
November 1999, 140/85 in March 2000, and 138/83 in May 2000.  
The record also notes a referral for blood pressure 
evaluation in November 1999 and possible hypertension in 
March 2000.  In an August 2001 VA examination performed at 
QTC Medical Services by Thomas W. Bowman, M.D., the veteran's 
blood pressure readings were 150/96 and 158/96 standing; 
160/94 and 162/92 sitting; and 138/90 and 160/90 lying down.  
The veteran was diagnosed with essential hypertension.  As 
noted above, the RO granted service connection for 
hypertension and assigned a 10 percent evaluation under 
Diagnostic Code 7101 in a November 2001 rating decision.

The criteria for rating hypertension are found under 
Diagnostic Code 7101 in the VA Schedule for Rating 
Disabilities.  Under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 160 
or more, or; a minimum evaluation may be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation may be assigned with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated as 40 percent disabling and diastolic pressure of 
130 or more is rated as 60 percent disabling.  60 percent is 
the highest rating allowed under Diagnostic Code 7101.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  

VA outpatient treatment records dated from November 2002 to 
July 2003 show that the veteran's blood pressure readings 
were 150/80 on November 4, 2002; 114/78 on January 7, 2003; 
140/98 on June 16, 2003; 140/80 on July 1, 2003; and 112/68 
on July 31, 2003.    

In February 2004, Patricia Schechter, D.O., confirmed 
hypertension diagnosis based on the veteran's chest x-ray.  
She noted the veteran's heart and mediastinal structures were 
unremarkable, the lungs were clear, and vasculature was 
normal.  

In a March 2004 VA examination, Dr. Schechter noted the 
veteran's blood pressure readings were 160/90 standing, 
152/88 sitting, and 150/92 lying down.  His heart had a 
regular rate with bounding pulse of 72 beats per minute 
without murmur.  A skip beat was auscultated.  There was 
normal S1 and S2 physiologically split, without abnormal S3 
and S4 present.  The diagnosis was hypertension.  

In an April 2004 electrocardiogram test, Pedro A. Diaz, M.D., 
noted the veteran tolerated nine minutes of a Bruce Protocol 
with a highest heart rate of 138/minute.  The veteran denied 
chest pains and there were no arrhythmias.  The veteran's 
blood pressure was taken at several stages, indicating 
readings of 148/86 at rest, then 132/86, 144/88, and a 
maximum blood pressure reading of 176/84 at stage 3.  

In a May 2004 examination addendum, from Dr. Schechter noted 
the veteran's diagnostic tests showed positive 
electrocardiogram stress test for myocardial ischemia, 
asymptomatic; and level of cardiac functioning at MET of 
10.1.  The veteran's diagnosis of hypertension had progressed 
to hypertensive heart disease.  Objective findings included 
an auscultated skipped beat as a result of blood pressure 
medication, as well as hypokalemia and myocardial ischemia on 
stress test, which were all consistent with the diagnosis of 
hypertensive heart disease.  

In June 2004, regarding whether the veteran had left 
ventricular hypertrophy, Dr. Schechter noted he had left 
ventricular enlargement with hypertensive heart disease and 
myocardial ischemia with exercise.  Based on these tests, the 
RO, in June 2004, granted a separate 30 percent evaluation 
for hypertensive heart disease under Diagnostic Code 7007.  A 
separate evaluation for hypertensive heart disease may also 
be considered due to different criteria used for rating 
hypertension and hypertensive heart disease.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); VAOPCPREC 23-97.  

In September 2004, the veteran informed the RO that he did 
not have any additional evidence to submit in support of his 
claim.

Here, the preponderance of the evidence is against a finding 
that the veteran's hypertension meets the criteria for a 
disability evaluation in excess of 10 percent.  None of the 
veteran's diastolic pressure readings are at or above 110, 
and none of his systolic pressure readings are at or above 
200.  As detailed above, the veteran's VA outpatient records 
document blood pressure readings of 150/80 in November 2002; 
114/78 in January 2003; 140/98 in June 2003; and 140/80 and 
112/68 on two separate days in July 2003.  In a March 2004 
examination, the veteran's blood pressure readings were 
160/90 standing, 152/88 sitting, and 150/92 lying down.  And 
Dr. Diaz found a maximum blood pressure reading of 176/84 in 
his testing.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to an initial 
rating in excess of 10 percent for hypertension.  The Rating 
Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


